DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities: Please update the status of the parent application referenced to in the first paragraph of the specification.  
Appropriate correction is required.
Claim Objections
Claims 1-16 are objected to because of the following informalities: claim 1, line 10, is the limitation “a station device” the same as “a first station device” in line 3? If so, please amend line 10 properly make use of antecedent in line 3. 
Claim 7,  is the limitation “one or more station device” provided in addition to the “station devices” recited in claim 1? If so, “additional” needs to be inserted before “station”. If not,  please insert “including the first station device” in claim 7, after “devices” to properly make use of the antecedent.
Claim 9, is the “antenna” recited in claim 9 provided in addition to the “plurality of antennas recited in claim 1? If so, “additional” or the like needs to be inserted before “antenna” to clearly indicate so. If not, please insert “of said plurality of antennas”, after “antenna” for consistency with antecedent.
 As per claim 10, line 10,  with respect to “a station device” see claim 1.
As per claim 16, with respect to “one or more station devices”, see claim 7.
Any claim whose base claim is objected is likewise objected.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “each antenna of a plurality of antennas”, recited in claim 1, lines 8-9,  is/are vague and indefinite as there is an unclear antecedent in claim 1, line 4.
Claim 10, “each antenna of a plurality of antennas” , recited in lines 8-9, is/are vague and indefinite as there is an unclear antecedent in claim 10, line 4.
Claims 2-9 and 11-16 are rejected for being dependent on a rejected base claim. Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 17-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior arts of record do not teach or fairly suggest in combinations with other limitations, the limitations of  “generate a frame to be sent to a first station device to indicate antenna delay information associated with each antenna of a plurality of antennas; select a first delay associated with a first antenna of the plurality of antennas; select a second delay associated with a second antenna of the plurality of antennas; include the first delay and the second delay in an antenna calibration field, wherein the antenna calibration field comprises antenna delay information associated with each antenna of a plurality of antennas”, recited in claims 1 and 10 and the limitations of “receive a frame from an access point comprising an antenna calibration field, the antenna calibration field indicates antenna delay information and antenna phase information, associated with each antenna of a plurality of antennas of the access point; identify a first delay associated with a first antenna of the plurality of antennas of the access point; identify a second delay associated with a second antenna of the plurality of antennas of the access point; and perform direction estimation using antenna delay information and the antenna phase information”, recited in claim 17.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/                                                                                                                                                                                                        Art Unit 2633